DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one or more metal plates”, and the claim also recites “two spaced apart plates” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8, 9, 11, 13 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Johnson et al., "The influence of thermal, hydrologic, and snow deformation mechanisms on snow water equivalent pressure sensor accuracy," Hydrological Processes 16(18): 3529-3542, 2002., hereinafter Johnson in view of Marion (U.S. Patent No. 3,442,343, hereinafter Marion).
	With respect to Claim 1, Johnson discloses a system [see fig 3 unless otherwise noted] for determining snowpack characteristics, comprising:
   a weight plate [center plate];
   at least one pressure sensor [load cell]; and
   an inert plate [annulus; Page 3531 para 4 states “three load cells…The annulus is inert”] surrounding the weight plate,
   wherein the weight plate and the inert plate are laterally spaced apart from one another, 
   wherein the weight plate rests on one or more metal plates [see annotated fig below] attached to the inert plate, and wherein the one or more metal plates attached to the inert plat comprise two spaced apart plates that define a gap below at least a portion of the weight plate.
   	Johnson does not disclose that the weight plate has a top surface that extends from a first side to a second side of the weight plate and the top surface sits below an upper surface of the inert plate.
	Marion discloses a weight plate [10; fig 2] an inert plate 16 wherein the weight plate has a top surface that extends from a first side to a second side of the weight plate and the top surface sits below an upper surface of the inert plate and there exist a lateral gap [17] between the plates. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Johnson to have the the weight plate has a top surface that extends from a first side to a second side of the weight plate and the top surface sits below an upper surface of the inert plate with a lateral gap between plates while keeping the weight plate at ground level for the benefit of reducing the amount of unwanted non-snow objects accumulating on the weight plate.
annotated fig 3 of Johnson

    PNG
    media_image1.png
    387
    428
    media_image1.png
    Greyscale



	With respect to Claim 3, Johnson further discloses that the weight plate [center plate] has a perimeter and the inert plate [annulus] surrounds the entirety of the perimeter of the weight plate with a gap formed therebetween.  See fig 3, black line around center plate.  
	With respect to Claim 4, Johnson discloses that the at least one pressure sensor [load cell] is affixed to the weight plate [center plate].
	With respect to Claim 6, Johnson discloses that the weight plate and inert plate are aluminum.  See page 3533, first para.
	With respect to Claim 8, Johnson discloses that the one or more metal plates attached to the inert plate comprise two spaced-apart plates that are parallel to one another.  fig 4, side views, parallel vertical support plates.
	With respect to Claim 9, Johnson discloses that the one or more metal plates attached to the inert plate suspend below the inert plate.  fig 4, side views, outer plates support the inert plate from below.
	With respect to Claim 11, Johnson discloses that the weight plate rests on at least two metal plates.  See fig 4 side view, 2 vertical metal support plates.
	With respect to Claim 13, Johnson discloses that the weight plate and inert plate contains holes to allow for liquid drainage.  See page 3534, first para “The perforated aluminum top and bottom sheets allow water to drain through the SWE sensors”
	With respect to Claim 19, Johnson discloses that the weight plate is a circular plate is 18.11 inches in diameter.  See fig 3.
	With respect to Claim 20, Johnson does not show specific dimensions of the weight plate so it is uncertain if Johnson’s weight plate is less than ½ inches thick.
	However, fig 3 of Johnson shows the entire height of the device as only 2.5 inches, of which the weight plate is a small fraction of that.  
	Thin weight plates are well known in the art.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 III-A.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to choose any appropriately sized weight plate, including one less than .5 inches, based upon the given material and structural strength requirements of the specific application.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	With respect to Claim 21, Johnson discloses that the weight plate is located on one or more spacers.  See vertical metal spacers in fig 4.
	With respect to Claim 22, Johnson likely shows a pressure sensor comprising a strain gauge loadcell.  Table 1 shows that previous stain gauge was replaced with a load cell.  This load cell still measures strain caused by snow weight and is thus likely a strain gauge loadcell.  However, if not a strain gauge loadcell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any well-known, reliable pressure sensor, including strain gauge load cells for the benefit of using predictable, accurate and easily sourced pressure sensors.  
	With respect to Claim 23, Johnson discloses that the pressure sensor is a load cell, but doesn’t specific a single point resistive loadcell.	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any well-known, reliable pressure sensor, including a single point resistive loadcell for the benefit of using predictable, accurate and easily sourced pressure sensors.  
	With respect to Claim 24, Johnson discloses that the weight plate and inert plate collectively have an area that is 8.45 square feet, slightly outside the claimed range of between 10 and 20 square feet.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as one skilled in the art would have expected them to have the same properties.   See MPEP 2144.05-I
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
	With respect to Claim 25, Johnson discloses further comprising a data logger.  See data logged in fig 5.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Marion in further view of Jalenques (U.S. Publication No 2015/0232209).
	With respect to Claim 5, Johnson doesn’t disclose if the weight plate and the at least one pressure sensor are removable.
	Barring criticality, if it were desirable for any reason to be able to remove the weight plate and pressure sensor, it would be obvious to make the weight plate and pressure sensor removable for that purpose.  See MPEP 2144.04-V-C below.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the weight plate and pressure sensor removable for the benefit of ease of repair and replacement.  It can save cost to only replace the broken component rather than the entire device.  
	Furthermore, Jalenques shows a weighing system, wherein the weight plate is removable, for the benefit of ease of cleaning the weight plate.  See para 24 and 37, fig 1 removable receptacle 50.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Johnson and Marion such that the weight plate and the at least one pressure sensor are removable for the benefit of ease of cleaning and gaining the ability to use the same weight plate on different weighing systems.

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Marion in further view of Chadwick (U.S. Patent No. 3,372,586, hereinafter Chadwick).
	With respect to Claim 18, Johnson does not disclose that the inert plate contains anchoring holes in one or more corners.
	Chadwick, see fig 1, discloses using holes in corners of plate 84 to anchor via nut 83 and bolt 82.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Johnson and Marion such that the inert plate contains anchoring holes in one or more corners in order to keep the device stable and prevent theft.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 3,975,641 discloses an inert plate 20 above measuring plate 12/38.  U.S. Patent No. 2002/0194922 shows a lateral gap between plates. 

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
	 On page 6, the applicant argues that Marion’s curbs being level with the inert plate would render Marion unable to fix the bridging problems that the instant applicant is intended to fix.  The specification doesn’t link the bridging problem with the weight plate being lower than the inert plate.  Furthermore the examiner used the teaching of Marion’s 10 being below 16 to modify Johnson’s weight plate to be lower than Johnson’s inert plate.  Johnson’s separate weight and inert plate seems to already overcome the bridging problem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                           

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855